Citation Nr: 0102936	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-12 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his former wife


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claim on appeal.

A hearing was held before the undersigned Member of the Board 
sitting in North Little Rock, Arkansas, in November 2000, who 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

Procedurally, the Board notes that the RO determined that the 
veteran had not submitted new and material evidence.  Upon 
review of the claims file, the Board finds that the issue is 
not properly characterized as a new and material evidence 
because the veteran filed a timely notice of disagreement.  
Accordingly, the issue is as characterized on the title page.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the veteran maintains that he developed 
psychiatric problems while in service.  He also testified 
that he was first diagnosed with a psychiatric disorder some 
months after service separation while serving time in a State 
Corrections Facility.  However, there are no medical records 
during his periods of incarceration associated with the 
claims file.  At his hearing before the undersigned, he has 
submitted a release of information form for the RO to attempt 
to obtain those records.  

Further, the record suggests that the veteran may have been 
treated for psychiatric problems prior to his entering into 
military service and the Board finds that consideration of 
whether military service aggravated a pre-existing condition 
should be considered.  Accordingly, the Board finds that a 
medical opinion is needed as to whether an acquired 
psychiatric disorder is due to or the result of military 
service or if an acquired psychiatric disorder was aggravated 
by military service.  Thus, the veteran should undergo a VA 
examination in order to clarify the diagnosis and provide a 
medical opinion on the etiology.

Moreover, the veteran should be advised that while the case 
is on remand status, he is free to submit additional evidence 
and argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for an acquired 
psychiatric disorder not already 
associated with the claims file, 
including medical records from the 
veteran's periods of incarceration at 
various State Corrections Facilities.  
After securing the necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records identified by 
the veteran.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination for an opinion regarding his 
psychiatric disorder.  After reviewing 
the records and examining the veteran, 
the examiner is requested to express an 
opinion as to the following questions:

(a)  What is the nature of the veteran's 
current psychiatric disorder?

(b)  Does the record establish that the 
underlying pathology producing any 
current acquired psychiatric disorder 
pre-existed the veteran's periods of 
military service?  

(c)  If an underlying acquired 
psychiatric disorder pre-existed the 
veteran's period of military service, 
does the entire record covering the 
condition of the veteran's disorder prior 
to, during, and subsequent to military 
service make it as likely as not that the 
current psychiatric disorder was an 
aggravation of a pre-existing condition 
beyond the natural progress to be 
expected by reason of the inherent 
character/nature of the condition?

(d)  If there is no evidence of a pre-
existing psychiatric disorder, the 
examiner is asked to determine whether it 
is as likely as not that the veteran's 
psychiatric disorder was manifested 
during his period of active military 
service or within one year from service 
separation.

The examiner is asked to identify the 
information on which he/she based the 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

5.  Thereafter, the matter should be 
readjudicated by the RO.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


